Case 1:20-cv-11235-DJC Document1 Filed 06/26/20 Page 1of5

Pro Se J (Rev. 12/16) Complaint for a Civil Case

UNITED STATE

S DISTRICT COURT

for the

District of Massachusetts

Charles H. Washington

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

Office of Massachusetts Attorney, Maura Healey, Civil
Rights Division

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of ail the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Civil___ Division

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [V] Yes [_|No

Neer Sime Smee” ee Smee” Nene Nee” See” Nee!” See Ne Nee! Smee” Nee” eee”

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

Charles H Washington
70 Saint Botolph Street Apt 313
Boston Suffolk -
Massachusetts 02116

617-236- 8267

 

 

 

chwashington@msn.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-11235-DJC Document1 Filed 06/26/20 Page 2 of 5
Pro Se & (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

Name Office of Massachussetts Attorney General , Maua Healey
Job or Title (if known) Massachusetts Attorney General

Street Address 1 Ashburton PL #1801 | an
City and County Boston Suffolk

State and Zip Code Massachusetts

Telephone Number 617-727-2200 |

E-mail Address (if known)

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

Page 2 of 5
rs

Case 1:20-cv-11235-DJC Document1 Filed 06/26/20 Page 3 of 5

Pro Se | (Rev. 12/16} Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
14th Amendment of of the United States Constition; Section 1" equal protection of the Laws"; The
Defendant fail to investigate a legally filed racial discrimination complaint submitted by me, on or about
06/26/2017. The defendant failed to follow its own documented procedures. Instead assigned the case
to the Boston Mayors’ Office who closed the case via phone message that promised a letter to be
forthcoming. The letter was to include a list of recommended attorneys. That letter never arrived.

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)
b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 1:20-cv-11235-DJC Document1 Filed 06/26/20 Page 4of5

Pro Se.1 (Rev. 12/16) Complaint for a Civil Case

Til.

IV.

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

An amount has never been discussed because the defendant failed to correspond to two letters
and a Memo. The Memo {attached} requested 4.5 million to settle the case but again they failed
to respond. Silence in this case represent disparity and gross disrespect to the level of
discrimination. | am therefore requesting an increase to the amount to $11 million .

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the

facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was

involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including

the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

It is very clear to me that statgedy here is remain silent and because of my age, 76, and perhaps my race | am not

deserving of respect, which could be labelled “black elderly discrimination”.

|. Failure to follow it's own documented procedure for investigating racial discrimination. $3.5 millions

2.Failure follow up with the City of Boston to determine the real cause of “lack of investigation" - $ 1.5 millions

3. Failure to answer ALL correspondence. $6 Million. This lack of a phone call nor written responce represemt
actions of gross intential neglect and has caused me much Pain and suffering i.e. many sleepless nights.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

From my limited! investigation, it appears that there my have been similar incidents in the past that may not have
been acted on. An Inspector general review may be necessary. However, the lack of concern which is exibited by
tranfering the power to close this case to the Major's Office, has proved to be a drastic mistake and demonstrates
the lack of commitment to establishing racial equality and commitment to following its' own documented
procedure. Further details is included in the attached "Memo" sent to all parties concern.

Page 4 of 5
Case 1:20-cv-11235-DJC Document1 Filed 06/26/20 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

06/23/2020

hibe® bab

Charles H Washingtin

 

 

 

 

 

 

 

 

 

Page 5 of 5
